DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.

Response to Amendment
In response to the amendment received on 04/27/2022:
Claims 1-9, 21-23 are currently examined.  
Claims 10-20 are withdrawn.
All prior arts grounds of rejection are maintained for at least the reasons as set forth herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 line 11 recites “wherein the density of the castable is in a range of 40 pcf to 100 pcf”.  The density range of range of 40 pcf to 100 pcf does not have support from the Specification.  Specification at [0036] and Table 2 discloses densities in the range of 54 pcf to 71 pcf after 230o F and 52 pcf to 69 pcf after 1500o F.  Specification at [0043] and Table 4 discloses densities in the range of 74 pcf to 99 pcf after 230o F and 73 pcf to 96 pcf after 2500o F.  And, Specification at [0046] and Table 6 discloses densities in the range of 68 pcf to 82 pcf after 230o F and 66 pcf to 73 pcf after 1500o F.  In summary, the density range supported in the Specification is 52 pcf to 99 pcf, not 40 pcf to 100 pcf.

Claims 2-9, 21-23 are rejected due to their dependency on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 9, 21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kida et al. (US 5,783,510, cited in the previous office action) (“Kida” hereinafter) in view of Jezequel et al. (US 8,801,851 B2, cited in the previous office action) (“Jezequel” hereinafter) and Cheng et al. (US 5,073,525, cited in the previous office action) (“Cheng” hereinafter).

Regarding claim 1, Kida teaches a monolithic refractory castable (see Kida at C3 L23-24 teaching a monolithic refractory composition, and see Kida at C3 L17-18 teaching that the object of the disclosure is to provide a cast or spray refractory composition), comprising: 
one or more refractory aggregates as a main constituent (see Kida at C3 L27-34 teaching that the refractory composition comprises refractory aggregates, a refractory powder, an aluminum alloy powder and a dispersant and 100 parts by weight of the total amount of the refractory aggregates and the refractory powder, which is taken to meet the claimed main constituent is one or more refractory aggregates), 
the refractory aggregates comprising at least one of… alumina (see Kida at C4 L16-17 teaching refractory aggregates, wherein alumina is featured in the list); 
one or more binders in a range of 1 wt% to 40 wt% (see Kida at C4 L22-22 teaching that the refractory powder is preferably at least one member wherein aluminous cement is featured in the list, and Kida at C4 L35-37 teaching that when aluminous cement is used as part of the refractory powder, the aluminous cement serves to bond the cast refractories.  Furthermore, see Kida at C4 L40-43 teaching that the aluminous cement is preferably incorporated in an amount of from 1 to 10 parts by weight per 100 parts by weight of the total amount of the refractory aggregates and the refractory powder);
and one or more superplasticizers in a range of 0.05 wt% to 0.5 wt% (see Kida at C4 L62-64 teaching the dispersant is preferably incorporated in an amount of from 0.02 to 1 part by weight of the total amount of the refractory aggregates and the refractory powder in the composition, wherein the dispersant is taken to meet the claimed superplasticizer),
the superplasticizers comprising at least one of… polycarboxylates (see Kida at C4 L59-62 teaching that the dispersant is preferably at least one member wherein polycarboxylate salts is featured in the list).
	With regard to the above ranges, it has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I).

However, Kida does not explicitly disclose that the castable is i) foamed, comprising ii) one or more foaming additives in a range of 0.1 wt% to 3.0 wt%, the foaming additives comprising at least one of alkylbenzene sulfonates, alkene sulfonates, and hydroxylalkane sulfates; iii) one or more cellulosic powder air-entraining additives in a range of 0.005 wt% to 2.0 wt%; and iv) wherein a density of the castable is in a range of 40 pcf to 100 pcf.

Regarding i) and ii), like Kida, Jezequel teaches aluminous cement, which is another name for calcium aluminate cement (see Jezequel at C3 L48-49 teaching cements suitable for the use in the disclosure include calcium aluminate cement in the list).  Jezequel further teaches a foamed concrete and foamed compositions used to prepare the foamed concrete (see Jezequel at C1 L12-13).  The foamed concrete comprises cement, superplasticizer, foaming agent, water-soluble calcium salt and inorganic mineral particles (see Jezequel at C2 L25-35).  Jezequel also teaches from 0.45 to 5% of a foaming agent relative to the amount of water (see Jezequel at C2 L32-33), which overlaps with the claimed range.  In addition, the foaming agent is preferably an anionic foaming agent, wherein alkyl benzenesulfonate is featured in the list (see Jezequel at C2 L61-65), which meets the claimed the foaming additives comprising at least one of… alkylbenzene sulfonates
Furthermore, Jezequel teaches that the inventors discovered that the joint use of a specific accelerator, and a foaming agent produces a synergistic effect, increasing the fluidity of a cement paste (see Jezequel at C1 L64-67), and the increase in fluidity facilitates pumping of the paste and also facilitates foaming (see Jezequel C1 L67-C2 L1).  
As such, one of ordinary skill in the art would appreciate that Jezequel’s 0.45 to 5wt% alkyl benzenesulfonate foaming agent produces a synergistic effect with an accelerant that increases the fluidity of a cement paste and facilitates foaming and pumping of the paste, and seek those advantages by adding the foaming agent to Kida’s refractory composition to produce a foamed refractory castable with increased fluidity of a cement paste.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add the alkyl benzenesulfonate foaming agent from Jezequel into Kida’s refractory composition so as to increase the fluidity of a cement paste, and facilitate the foaming and pumping of the paste.

Regarding iii), Kida in view of Jezequel does not explicitly teach iii) one or more cellulosic powder air-entraining additives in a range of 0.005 wt% to 2.0 wt%.  
Like Kida, Cheng teaches refractory compositions (see Cheng at C1 L6).  Cheng also teaches that the refractory compositions are lightweight and have a low density (see Cheng at C3 L3-6).  Cheng further teaches that the refractory composition includes, as principal component, a refractory aggregate material (see Cheng at C3 L26-29), binder (see Cheng at C3 L35), up to about 1.0 weight percent of a wetting agent preferably selected from a group wherein methyl cellulose is in the list (see Cheng at C3 L50-53), wherein the range overlaps with the claimed range.  The methyl cellulose is expected to be capable as the cellulosic powder air-entraining additive.
Cheng also teaches that the wetting agent gives the mixture smoothness and ease of applicability (see Cheng at C7 L29-30).
As such, one of ordinary skill in the art would appreciate that Cheng’s methyl cellulose gives the refractory mixture smoothness and ease of applicability, and seek those advantages by adding the methyl cellulose in Kida’s refractory composition to produce a lightweight refractory castable that is smooth and easy to apply.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add methyl cellulose from Cheng in Kida’s refractory composition so as to give the mixture smoothness and ease of applicability.

Regarding, iv) wherein a density of the castable is in a range of 40 pcf to 100 pcf (since, the monolithic refractory composition of Kida in view of Jezequel and Cheng and claim 1 would appear to be substantially similar, it is reasonable to believe that the claimed density of the castable is in a range of 40 pcf to 100 pcf would have naturally flowed following the teaching of Kida in view of Jezequel and Cheng (see MPEP § 2112.01.I and II…  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)).

Regarding claim 2, Kida as modified by Jezequel and Cheng teaches the limitations as applied to claim 1 above, and Kida further teaches that the refractory aggregates further comprise at least one… magnesias (see Kida at C4 L19 teaching magnesia featured in the list).









Regarding claim 3, Kida as modified by Jezequel and Cheng teaches the limitations as applied to claim 2 above, and Kida further teaches that the refractory aggregates further comprise at least one of… bauxites (see Kida at C4 L18 teaching bauxite featured in the list).

Regarding claim 4, Kida as modified by Jezequel and Cheng teaches the limitations as applied to claim 1 above, and Kida further teaches that the castable is a ready-mix formulation (see Kida at C9 L17-19 teaching that the spray refractory composition is transported to the application field usually in the form of a dried powder packaged in a bag, which is taken to meet the claimed ready-mix formulation).

Regarding claim 5, Kida as modified by Jezequel and Cheng teaches the limitations as applied to claim 1 above, and Kida further teaches that the castable further comprising one or more accelerants in a range of 0.01 wt% to 0.25 wt%, the accelerants comprising at least one of… calcium hydroxide (see Kida at C9 L43 and L50 teaching rapid setting agent wherein calcium hydroxide is featured in the list).  The rapid setting agent, calcium hydroxide is taken to meet the claimed accelerants.  In addition, Kida at C9 L62-67 teaching the amount of the rapid setting agent is preferably from 0.05 to 3 parts by weight per 100 parts by weight of the total amount of the refractory aggregates and the refractory powder in the composition.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

Regarding claim 6, Kida as modified by Jezequel and Cheng teaches the limitations as applied to claim 1 above, and Cheng further teaches that the castable further comprising one or more acidic compounds in a range of 0.03 wt% to 0.2 wt% (see Cheng at C3 L43-45 teaching up to about 5 weight percent of a bond stabilizer, the bond stabilizer being at least one of an organic acid, which is taken to meet the claimed acidic compound.  And, see Cheng at Table at C3 lines 63-68 teaching stabilizer and 0-5.0 weight percent. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I)).

Regarding claim 7, Kida as modified by Jezequel and Cheng teaches the limitations as applied to claim 1 above, and  Cheng further teaches that the castable further comprising one or more rheology modifiers in a range of 0.05 wt% to 0.15 wt%, the rheology modifiers comprising at least one of… bentonite (see Cheng at C3 L39-43 teaching up to about 10.0 weight percent of a plasticizer, which enhances the ability of the composition to adhere to the surface to which it is applied, the plasticizer being a clay wherein bentonite is featured in the list.  Bentonite is taken to meet the claimed rheology modifier. And, see Cheng at Table at C3 lines 63-68 teaching plasticizer and 0-10.0 weight percent.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I)).

Regarding claim 8, Kida as modified by Jezequel and Cheng teaches the limitations as applied to claim 1 above, and Kida further teaches that binders comprise one or more calcium aluminate binders (see Kida at C4 L22-22 teaching that the refractory powder is preferably at least one member wherein aluminous cement is featured in the list, wherein aluminous cement is another name for calcium aluminate cement).

Regarding claim 9, Kida as modified by Jezequel and Cheng teaches the limitations as applied to claim 1 above, and Cheng further teaches that the cellulosic powder air-entraining additives comprise one or more of… methylcellulose (see Cheng at C3 L50-53 teaching a wetting agent preferably selected from a group wherein methyl cellulose is in the list, wherein methyl cellulose is taken to meet the claimed cellulosic powder air-entraining additive).

Regarding claim 21, Kida as modified by Jezequel and Cheng teaches the limitations as applied to claim 1 above, and Jezequel further teaches wherein the foaming additives are in a range of 0.1 wt% to 0.45 wt% (see Jezequel at C2 L32-33 teaching from 0.45 to 5% of a foaming agent), which overlaps with the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 23, Kida as modified by Jezequel and Cheng teaches the limitations as applied to claim 1 above, and Cheng further teaches wherein the cellulosic powder air-entraining additives are in a range of 0.05 wt% to 2.0 wt % (see Cheng at C3 L50-53 teaching up to about 1.0 weight percent of a wetting agent), which overlaps with the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kida as modified by Jezequel and Cheng as applied to claim 1 above, and further in view of Pearson et al. (US 5,744,412) (“Pearson” hereinafter).

Regarding claim 22, Kida as modified by Jezequel and Cheng teaches the limitations as applied to claim 1 above, but Kida as modified by Jezequel and Cheng does not explicitly teach wherein the cellulosic powder air-entraining additives comprise methylhydroxypropylcellulose.
Like Kida and Cheng, Pearson teaches refractory compositions (see Pearson at C1 L14-15 teaching the present disclosure relates to… refractory materials and more particularly to a composition).  And, the composition comprises… an organic polymeric binder (see Pearson at C1 L62-64), wherein the binder is a hydroxypropyl methyl cellulose made by reacting cellulose with propylene oxide and methyl chloride (see Pearson at C4 L15-16).  Hydroxypropyl methyl cellulose is taken to meet the claimed methylhydroxypropylcellulose.
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  In this case, hydroxypropyl methyl cellulose is a known additive for refractory compositions, suitable for its intended use.
As such, one of ordinary skill in the art would appreciate that Pearson teaches hydroxypropyl methyl cellulose is a known additive for refractory compositions that is suitable for its intended use, and seek those advantages by using hydroxypropyl methyl cellulose in the refractory composition as taught by Kida.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use hydroxypropyl methyl cellulose as taught by Pearson in the refractory composition as taught by Kida because it is known additive for refractory compositions that is suitable for its intended use.

Response to Arguments
Applicant's arguments filed 04/27/2022 have been fully considered but they are not persuasive. 

Applicant discusses that if the foaming additives of Jezequel were incorporated… into the dense castables as taught by Kida… the foam would quickly collapse, the mix components would separate, and the coarse and heavy aggregate of Kida would sink through the foam… combining the teachings of Kida and the foaming additives of Jezequel would not increase the porosity or decrease the density of the resultant castable… would not yield a foamed monolithic refractory castable… densities of the castables of Kida are significantly greater than claimed density (see Applicant’s arguments at page 6, paragraph 5 to page 7, paragraph 2).
Examiner acknowledges the arguments and respectfully notes that the arguments are not commensurate with what is claimed.  Applicant is referring to the dense castables as taught by Kida but the castables of Kida meets the claimed refractory aggregates.  In addition, the foaming additives of Jezequel also meets the claimed limitations.  
Furthermore, the density of the castable would result on the combinations of Kida, Jezequel and Cheng, not just on the density of the castable as taught by Kida.

In addition, Applicant contends that the wetting agents of Cheng (methyl cellulose or carboxy methyl cellulose) have negligible effect on the density of the castable… Cheng provides nothing that would inhibit the foam collapse in Kida (see Applicant’s arguments at page 7, paragraphs 3-6).
Examiner acknowledges the arguments and respectfully notes that the arguments are not commensurate with what is claimed.  Cheng teaches methyl cellulose that meets claims 1 and 9 cellulosic powder air-entraining additive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735